IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 41707

STATE OF IDAHO,                                   )      2014 Unpublished Opinion No. 742
                                                  )
       Plaintiff-Respondent,                      )      Filed: September 30, 2014
                                                  )
v.                                                )      Stephen W. Kenyon, Clerk
                                                  )
ROBERT A. GOVIA,                                  )      THIS IS AN UNPUBLISHED
                                                  )      OPINION AND SHALL NOT
       Defendant-Appellant.                       )      BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Melissa Moody, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of one year, for forgery, affirmed; order denying I.C.R. 35
       motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                  and GRATTON, Judge

PER CURIAM
       Robert A. Govia pled guilty to forgery.        Idaho Code § 18-3601.      The district court
sentenced Govia to a unified term of five years, with a minimum period of confinement of one
year. Govia filed an Idaho Criminal Rule 35 motion, which the district court denied. Govia
appeals asserting that the district court abused its discretion by refusing to grant probation and by
denying his Rule 35 motion.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State



                                                 1
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Govia’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.        State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Govia’s judgment of conviction and sentence, and the district court’s order
denying Govia’s Rule 35 motion, are affirmed.




                                                     2